 


109 HR 4582 IH: Aircraft Repair Station Security Enhancement Act of 2005
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4582 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to require employment investigations for employees of aircraft repair stations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Aircraft Repair Station Security Enhancement Act of 2005.  
2.Security of aircraft repair stations 
(a)Employment investigation requirementSection 44936(a) of title 49, United States Code, is amended— 
(1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; 
(2)by inserting after subparagraph (B) the following: 
 
(C)Repair station employeesThe Under Secretary shall require by regulation that an employment investigation (including a criminal history record check and a review of available law enforcement data bases and records of other governmental and international agencies to the extent determined practicable by the Under Secretary) be conducted for individuals at repair stations who perform maintenance on aircraft or components (or both) used in conducting operations under part 121 of title 14, Code of Federal Regulations (or any successor regulation).; and 
(3)in subparagraph (D)(i) (as redesignated by paragraph (1) of this subsection) by inserting before the period at the end the following: and any individual who is employed in a position described in subparagraph (C) on the date of enactment of the Aircraft Repair Station Security Enhancement Act of 2005. 
(b)Repair station operators 
(1)Requirements applicable to employersSection 44936 of such title is amended in each of subsections (a)(2), (b)(1), and (b)(3) by inserting repair station operator, after airport operator,. 
(2)Repair station definedSection 44936 of such title is amended by adding at the end the following: 
 
(f)Repair station definedIn this section, the term repair station means a domestic or foreign repair station certificated under part 145 of title 14, Code of Federal Regulations (or any successor regulation), a fixed base operator, a maintenance repair or overhaul facility, an aircraft manufacturer (including a subsidiary), an airframe or engine manufacturer, and a structural or component manufacturer.. 
 
